Citation Nr: 1527227	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

The Veteran testified before the undersigned in February 2015, and a transcript of that hearing is of record.

The claims for PTSD and an acquired psychiatric disorder other than PTSD were initially developed as a single claim for service connection for PTSD.  However, based on the information of record, the claim has been bifurcated and recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).
 
The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's stressors are related to his fear of hostile military activity during active service in Vietnam.  
2.  The medical evidence shows a current PTSD diagnosis by qualified VA medical provider based upon the Veteran's reported stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a current diagnosis of PTSD due to in-service stressors.  As detailed below, the evidence supports the claim, and it will be granted.  

Service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5, and that the change applies to claims that are pending before the agency of original jurisdiction on August 4, 2014, such as this one, which was certified to the Board on August 12, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  However, given the fully favorable outcome, the Board finds that any error in this regard is harmless.)

If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran served in the Republic of Vietnam as part of an engineering unit.  He has described stressors related to his fear of hostile military activity, including witnessing firefights, deaths, and similar combat stressors, which are consistent with the circumstances of his service in Vietnam.  (See Veteran statements from August 2011 and February 2014).  Additionally, in June 2012 a VA psychiatrist diagnosed the Veteran with PTSD based upon and related to the Veteran's reported Vietnam stressors.  Service connection for PTSD is therefore established.  Id.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran asserts that his bilateral hearing loss is due to in-service noise exposure.  Service department records show that the Veteran served in Vietnam as part of an engineering unit.  Accordingly, the Board finds the Veteran credible in his reports concerning in-service noise exposure.

The July 2010 VA examination audiological report shows bilateral sensorineural hearing loss sufficient for VA compensation purposes.  As to a medical nexus, the July 2010 VA audiologist's unfavorable opinion is based on the normal hearing sensitivity findings noted at service separation.  Notably, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d). 

Consequently, the July 2010 VA opinion is inadequate for rating purposes, and an addendum opinion is required.  On remand, the supplemental opinion must address whether the Veteran's bilateral hearing loss was the result of conceded acoustic trauma during service.  

Additionally, a medical opinion is necessary to address the etiology of the Veteran's acquired psychiatric disorder other than PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a VA audiologist, who did not previously provide a VA opinion in this case.

The entire claims file, including a copy of this remand, must be made available to the VA audiologist, and the VA audiologist should confirm that such records were reviewed.

The VA audiologist is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including conceded in-service acoustic trauma therein.  For purposes of providing this opinion, the VA audiologist should accept as true the Veteran's statements to the effect that he experienced heavy machinery, artillery, and small arms noise while he was stationed in Vietnam as a combat engineer.  Notwithstanding a showing of normal hearing on audiometric testing in service, the VA audiologist must accept as fact that the Veteran sustained acoustic trauma in service.  Moreover, the examiner may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. 
§ 3.385, at the time of separation from service, to support his or her opinion.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Request a records review and medical opinion from the December 2010 VA examiner (or other qualified examiner, if unavailable).  The examiner should review the claims file, including the December 2010 VA examination report, and provide an addendum that answers the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder other than PTSD, to include depressive disorder, anxiety disorder, and dysthymic disorder, is related to service, including conceded in-service stressful events he experienced during his military service in Vietnam?

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder other than PTSD, to include depressive disorder, anxiety disorder, and dysthymic disorder, is causally related to the Veteran's service-connected PTSD? 

c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder other than PTSD, to include depressive disorder, anxiety disorder, and dysthymic disorder, is aggravated beyond the normal course of the condition by the Veteran's service-connected PTSD? 

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


